Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2, 4-7, 9, 11, and 19 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by by Fischer (US Pub 20110268941) or alternatively, as evidenced by Knoll (US Pub 20110262726).
Regarding claim 1-2, 5, 7 and 11: Fischer teaches the following coated article comprising a glass substrate (abstract) having first and second opposite surfaces (see Figures) and the following functional coating can be applied over the surface.
	The following points are noted. Initially, although the overall coated article shown below has a fourth Ag layer, given that Fischer does not teach applying all the layers at once, one having ordinary skill would reasonably conclude each layer to be deposited in sequence and a functional layer consisting of only three layers as required by claim 1 to occur during intermediate processing (i.e. prior to the deposition of the following layer 148 and illustrated by the line).


    PNG
    media_image1.png
    614
    741
    media_image1.png
    Greyscale

Additionally, as shown, an outmost layer of the intermediate functional coating is SnZnO. Although this layer is not explicitly disclosed as “light absorbing”, it is first noted for the record that Applicants do not define nor claim what is meant by light absorbing nor require any specific absorption (i.e. how much light absorbance is actually required). As such, as long as a material is considered to have some degree of light absorption, no matter how negligible, the limitation of being a light absorbing layer will be considered to be met. 
In the instant case, given that SnZnO is a material which appears to meet Applicants’ absorbing layer (see ZnaSnbOx in Applicants claim 11), it would be expected to be light absorbing. Additionally, given that SnZnO is a form of matter, one having ordinary skill would reasonably expect at least some degree of light absorbance (i.e. Beer’s Law) and be a light absorbing layer in as much as the term has been defined. Alternatively, given that a layer of at least one of Sn, Zn, etc. as well as alloys thereof, which can be fully oxided, is suggested in the art as being light absorbing (see 0028 in Knoll as evidenced), the SnZnO is again considered to be light absorbing in as much as the term has been defined. 
Although the metallic layers nor the absorbing layer are explicitly described as being “continuous”, given that the art does not teach it being discontinuous nor the presence of any islands, etc., one having ordinary skill would reasonably conclude them to be continuous. 
Regarding claim 4: Fischer fails to teach the reflectance and transmittance of their monolithic coated article shown above, however, given that their intermediate coating is the same as that claimed, one having ordinary skill would reasonably conclude it to have the same properties claimed absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 6: As shown above, a layer of ZnO (62 or 102) is over at least one of the three metallic layers. 
The limitation of claim 6 reciting a primer deposited as a metal and subsequently oxidized is a process limitation and it has been held by the courts that while a claim may be defined by a process, patentability is based on the product itself and not its method of production. More specifically, as long as the prior art teaches the claimed product, the claim is met (MPEP 2113). In the instant case, the only structure the limitation provides is that the primer layer needs to be an oxide of one of the claimed metals. As Fischer’s layer (62, 102) of ZnO is an oxide of zinc and zinc is one of the claimed metals, Fischer’s ZnO layer (62, 102) is considered to meet the primer layer recited in claim 6. 
Regarding claims 9: Fischer’s article can comprise tint glass (0059).
Regarding claims 19 and 20: Fischer’s above mentioned coating layers are in the same sequence as that claimed on their substrate. Again, as Fischer provides no indication that their coating layers are applied and formed in a single step, one having ordinary skill would reasonably conclude the intermediate coating to be applied to their substrate by forming each layer, one after another in sequence as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US Pub 20110268941).
Regarding claim 3:  Although the total thickness of the three Ag layers in Fischer’s intermediate functional coating relied upon to meet claim 2 is 32nm thick, Fischer does teach that each of the Ag layers can be 7-16nm thick (0053) which allows for totals overlapping that claimed providing a prima facie case of obviousness (MPEP 2144.05). 

3.	Claims 8, 14-16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US Pub 20110268941) as applied to claim 1 above in view of either one of Knoll (US Pub 20110262726) or Ridealgh (US Pub 20160031750). 
Regarding claim 8: While Fischer’s Figure above does illustrate an outermost coating of Si3N4, it is over a fourth Ag and a three Ag layer coating. However, an outermost coating of Si3N4 according to claim 8 while still meeting claim 1 would have been obvious for the following reasons.
	Specifically, Fischer can also be interpreted as follows;  

    PNG
    media_image2.png
    614
    741
    media_image2.png
    Greyscale

As shown, the intermediate coating has an outermost protective Si3N4 144 coating. 
As both Knoll and Ridealgh, who each similarly teach a low-e coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to split an outermost SI3N4 layer into two Si3N4 layers with an absorbing layer in between for optical absorption, it would have been obvious to one having ordinary skill at the time of invention to modify Fischer to include splitting their outermost SI3N4 144 into two Si3N4 layers with an absorbing layer in between for optical absorption. 
	 The above modification will provide Fischer with the following during intermediate processing (prior to the deposition of layer 146),

    PNG
    media_image3.png
    430
    741
    media_image3.png
    Greyscale

Regarding claims 21 and 22: Fischer including the absorbing layer of Ridealgh provides for SiaCob (see Ridealgh absorbing materials) meeting claim 21.
	Although the modification above does not explicitly include silicon cobalt oxide, the Examiner notes the following; Initially, Fischer modified according to Ridealgh will include absorbing metals of silicon cobalt but Ridealgh simply does not teach it being an oxide. Instead, Ridealgh only discloses nitrides of such metals. However, given that Knoll suggests that absorbing metals can be nitrided and/or oxided (see Knoll), one having ordinary skill would find it obvious to make such metals an oxide instead of nitride as desired. 
	Alternatively, Fischer modified according to Knoll will include absorbing metals of silicon, or even alloys thereof, which can be nitride and/or oxided but simply does not teach silicon cobalt. However, given that Ridealgh suggests SiCo being a known absorbing metal in the art, it would have been obvious to make the silicon absorbing metals of Knoll, specifically SiCo for absorbance. As Knoll’s metals can be oxided as mentioned, this will provide for SiCoO.
Regarding claims 14-15 Fischer can also be interpreted as teaching the following coated article comprising a glass substrate having first and second opposite surfaces with the following functional coating can be applied over the surface.



    PNG
    media_image4.png
    469
    741
    media_image4.png
    Greyscale

As both Knoll and Ridealgh, who each similarly teach a low-e coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to split an outermost SI3N4 layer into two Si3N4 layers with an absorbing layer in between for optical absorption, it would have been obvious to one having ordinary skill at the time of invention to modify Fischer to include splitting their outermost SI3N4 184 into two Si3N4 layers with an absorbing layer in between for optical absorption. 
	 The above modification will provide Fischer with the following

    PNG
    media_image5.png
    578
    741
    media_image5.png
    Greyscale

Although the metallic layers nor the absorbing layer are explicitly described as being “continuous”, given that the art does not teach it being discontinuous nor the presence of any islands, etc., one having ordinary skill would reasonably conclude them to be continuous. 
Regarding claim 16: Although the total thickness of the four Ag layers is 41nm thick, Fischer does teach that each of the Ag layers can be 7-16nm thick (0053) which allows for totals overlapping that claimed providing a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 17: As shown above, there is a ZnO layer 62, 102, 142 above at least one of the metallic layers which meets Applicants primer layer (see claim 6 which allows for Zn which is oxidized). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 14, 14-17, 19, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-14, 16-20, 22-25 of copending Application No. 16830829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 11, 14, 14-17, 19, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/578659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11, 14, 14-17, 19, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 13-21, 23-30 of copending Application No. 16/578659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11, 14, 14-17, 19, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10345499. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Response to Arguments
 Applicant’s arguments filed February 24, 2022 have been considered but are moot in view of new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784